Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 1of11

Exhibit E

 
as,

Me

_ Attorneys

Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 2 of 11

BUSINESS -
LAW
GROUP

A Professional Carporatian

Los Angeles Office
Jeffrey A. Cohen 10990 Wilshire Blvd., Suite 1025
Michael §. Hanna . : Los Angeles, CA 90024
. Telephone: (3 £0} 469-9600
Gf Counsel Facsimile: (910) 469-9610
J. Eric Kirkdand . .
Bennet G, Kelley : . South bay Office
2321 Rosecrans Ave., Suite 3225
El Segunato, CA 9E423
Telephone: (310) 906-1900
Farslmile: (310) 906-1901
July 3, 2018
The Boston Book Festival Via Overnight Mail &
32R Essex Street, SuiteS5 . Email to info@bostonbookfest.org
Cambridge, MA 02139

Re: Dawn Dorland Copyright Claim
_ Our Client: Dawn Dorland
Our File no: 7277,001

_ SETTLEMENT COMMUNICATION FRE RULE 408; CRE §§1152, 1154

To the Boston Book Festival:

Please be advised that this office is copyright counsel for Dawn Dorland with respect to
her copyrighted work “Dorland kidney chain final recipient Work July 2, 2015” (hereinafter, the
“Work”). Please direct any communications concerning this matter to this office.

We have reviewed various communications between our client and members of your staff,
Norah Piehi and Raquel Hitt, regarding the Boston Book Festival (“BBF’”) decision to publish a
short story authored by Sonya Larson entitled “The Kindest” as part of the 10" annual festival, to
be featured in the festival’s One City One Story ("1C1S”) section. BBF has previously been placed
on notice by our client that this short story contains the Work in whole or in part. We are informed
that prior to the involvement of this office, our client attempted to amicably resolve this matter by
requesting that BBF include an acknowledgment of the Work in the “The Kindest”. We understand
that her proposal was flatly, if not somewhat dismissively and rudely rejected without fully
considering the rights of our client or the potential liability of BBF. By this letter we hope to
resolve this matter with you, but i in the event that is not possible, you may rest assured that we will
protect our client’s rights. . °

BBF has already admitted infringement of the Work by Ms. Larson and potentially either
direct or contributory infringement by BBF. We do not have the benefit of having reviewed any
purported revision to “The Kindest” to determine whether any infringement remains, however, the
duplication in some instances, and striking similarity in others, between the Work and The Kindest,
is so particularly egregious that it is our opinion that any decision to publish The Kindest would

‘necessarily infringe our client’s rights. As such, please accept this correspondence as a formal

TRANSACTIONS AND LITIGATION
| BUSINESS | CORPORATE | INTERNET & TECHNOLOGY | INTELLECTUAL PROPERTY } DATA BREACH | NEW MEDIA |

 
Case 1:19-¢v-10203-IT Document 29-5 Filed 05/09/19 Page 3 of 11

 

| The Boston Book F estival
July 3, 2018.
Page 2 of 2

demand that you cease and desist of and from any further printing, copying, distribution, or
other activities related to “The Kindest” until such time as this matter has been resolved.
Any failure to acknowledge the rights of our client or failure to cooperate with this office towards
finding an amicable resolution will require further fotmal action to protect our client’s- tights. We
and our client remain hopeful that BBF is more reasonable than its previous response to our client

would make it seem. Do not test our tesolve i in this regard; nor our willingness to reach an
, appropriate resolution. :

In order to further evaluate this matter, we ask that you provide this office with an advance
copy of the purportedly revised “non-infringing” version of “The Kindest”. We are willing to
consider a stipulated protective order or stipulation of non-disclosure in this regard if you believe
that would be helpful; and we ask that you provide the advance copy within ten (10) days of the
date of this letter. Further, we will take your failure to provide such a copy as an admission that no
such change or that only a de minimis change has been made, such that the revised version

-.. continues to violate the rights of our client. As such, we would be left with no alternative but to

proceed accordingly to prevent intended publication and otherwise protect our client’s rights. Be
. further advised that such action, if necessary, would no longer be for attribution, but will demand
the full measure of penalties for statutory copyright infringement under 17 U.S.C. § 504(c), which
as you likely-are aware, could be as high as $150,000 under facts such as those presented herein
- wherein BBF has admitted infringement and willfully proceeds in complete and intentional
disregard of our client’s rights despite such advance knowledge of infringement. The shortness,

. and quite frankly the rudeness of your prior response to our client will not be considered favorably
byt the court.

“Again, the purpose of this correspondence i is to confirm your admission of infringement
- and likely liability as a result thereof, However, our purpose is also to genuinely provide BBF the
7 opportunity to correct this situation, and this office remains open to legitimate discussions in this
regard. Nothing contained herein or not contained herein should be taken as a waiver of any rights
of our client, all of which are hereby expressly reserved.

~. Very truly yours,

  

“Jach oo
1-BBF 20180628, SAC)

 

 

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 4 of 11

GREGORIO PLLC.
301 8. Elm St., Ste 507
Greensboro, NC 27401

(336) 645-3595

james@gregoriopllc.com
July 17, 2018

Via Email: jac@cohenblg.com

Jeffrey A. Cohen, Esq.

Cohen Business Law Group
10990 Wilshire Blvd, Suite 1025
Los Angeles, CA 90024

Re, Dawn Dorland Copyright Claim

Dear Mr. Cohen:

{am legal counsel to Sonya.Larson. Your correspondence of July 3, 2018 to The Boston Book
Festival (““BBF”) has been forwarded to me.

The allegations presented-in your letter are absolutely, un nequiyocally, entirely, irrefutably,
demonstrably false, frivolous, and without merit,

{am skeptical that “BBF has already admitted infringement of the Work by Ms. Larson,” as you
allege. Regardless, BBF is not authorized to communicate on my client’s behalf and, in any case,
no infringement occurred, and no attribution to your client i is warranted,

Regrettably, your client made no effort whatsoever to engage directly with Ms. Larson regarding
this matter. Nor did I receive any communication. after my invitation, via Rebecca Markovits
(“please forward my contact information to Ms. Dorland, and convey to her that { will be happy
to valk with her (or her attorney) about any concerns she may have regarding Sonya’s story.”).

In order to further evaluate this matter, please immediately forward to me for review: (1) a copy
of “Dorland kidney chain final recipient Work July 2, 2015,” (2) evidence of the allegedly
egregious “duplication in some instances, and striking similarity in-others” between The Kindest
and your client’s work, (3) the date of first publication of your client’s work, and (4) copyright
registration number/date of your clients work.

Be advised: Your client’s actions constitute harassment, defamation per se, and tortious
interference with business and contractual relations. In particular: Demand is hereby made
that your client cease and desist from any and all defamatory communication regarding my
client, including without limitation any contact regarding this matter with any media
organization, and with her employer. .

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 5of11

Jeffrey A. Cohen, Esq.
July 17, 2018

Page 2 of 2

My client is humbled and honored to have her work recognized by the Boston Book Festival. If
BBF elects — as would be their prerogative — not to publish The Kindest as its 2018 One City
One Story selection, we shall consider the actions of Dawn Dorland to be the proximate cause of
the resulting injury to.my client. Be assured, Ms. Dorland will be held accountable. Furthermore,
if Ms. Dorland commences a lawsuit in connection with.this matter in any state or federal court,
my client will seek Rule {1 sanctions against Ms. Dorland and her attorneys.

I strongly recommend you withdraw your demand letter immediately.

You have been notified.

Nothing contained herein or not contained herein should be taken as a waiver of any rights of my
client, all of which are hereby expressly reserved.

Most sincerely,

GREGORIO PLLC

James A. Gregorio, Esq.

ce: Paul Sennott, Esq. via email: paul@sennottwilliams.com

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19

BUSINESS
LAW
GROUP
A Professional Corporation
Attorneys

feffrey A, Cohen
Michael 5. Hanna

Of Counsel
h. Eric Kirkland
Bennet G, Kelley

Page 6 of 11

Los Angeles Gifice

10996 Wilshire Bivd., Suite 1025
Los Angeles, CA 90004
Telephone: (310) 469-9600
Facsimile: (310) 469-9616

South bay Office

2322 Rosecrans Ave, Suite 3225
El Segunclo, CA 91423
Telephone: (310) 906-1900
Facsimile: (310) 906-1901

July 20, 2018
James A. Gregorio, Esq, Via Email and U.S. Mail
Gregorio PLLC james@gregorioplle.com
301 S, Elm St., Ste 507 .
Greensboro, NC 27401

Re: Dawn Dorland Copyright Claim

 

Our Client: Dawn Dorland

Our File No.: 7277.001

Copyrighted Work: “Dorland Kidney chain final recipient letter July 2,
2015” by Dawn Dorland

Infringing Content: Portions of “The Kindest” by Sonya Larson

Dear Mr. Gregorio:

This office is counsel for Dawn Dorland with respect to the issues address herein, We are in receipt
of your letter dated July 17, 2018, and this correspondence is a response to that letter.

Pursuant to your request, please find enclosed herewith a redacted copy of our client’s work
“Dorland Kidney chain final recipient letter July 2, 2015” (“Work”), U.S. Copyright application
number 1-665447341 1. While we believe that your client is already in possession of an unredacted
copy, please let us know if that would be of assistance to your analysis and we can discuss
providing an unredacted copy.

Given your request for a copy of the Work, it appears that the positions expressed in your letter
were taken without ever having reviewed the Work. Now that you are in possession of the Work,
we are certain that you will agree that it is not only possible that your client copied the Work, but
that it would be impossible for your client to have independently created her version of the Work
that is included in the short story “The Kindest,” without having copied the Work.

As you can see, certain portions of “The Kindest” are included almost verbatim from the Woxk,
and the entire letter portion of “The Kindest” is indisputably adapted directly from the Work. There
can be no reasonable dispute in this regard that your client is has infringed upon our client's
copyright in the Work under 17 U.S.C. § 501{a), including our client’s exclusive rights under 17

TRANSACTIONS AND LITIGATION
| BUSINESS | CORPORATE | INTERNET & TECHNOLOGY | INTELLECTUAL PROPERTY | DATA BREACH | NEW MEDIA ]

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 7 of 11

James Gregorio |
July 20, 2018
Pg, 2

U.S.C. §§ 106(1), 106(2), 106(3), and 106(5) by reproducing the Work in “The Kindest,” preparing
a derivative work in “The Kindest” based upon the Work, distributing copies of the Work to
American Short Fiction, Audible.com, and the > Boston Book Festival, and by publicly displaying
the Work, respectively. ; ae oO

Given the obvious and substantial similarities between the relevant portions of “The Kindest” and
the Work, we intend to assert all available rights and remedies that our client may have, unless we
are able to come to a mutually agreeable solution with all parties involved, including your client.
Our client’s position in this matter, at least to this point, has been extraordinarily conciliatory.
Frankly, despite the tone of your letter and the failure to include any law:or facts upon which your
positions are based (including your threat to seek Rule 11 sanctions), our client remains willing to
settle this matter without a full recovery of the damages to which she may be entitled. However,
this willingness could change should your client continue to make baseless threats or take any
action to interfere with our client’ sti ights.

We are in discussions with Boston Book Festival (“BBF”) concerning. settlement of our claims
against them. BBF has advised that they are reluctant to publish “The Kindest” until the claims
between your client and our client are settled. If BBF has contacted you for authority to include an
appropriate attribution or for any other authority to allow them to proceed with a settlement, we
would suggest that you take them seriously. It appears that your failure to reach an agreement with
our client would not be in your client’ 8 best interest.

To the extent that your + client i is willing to recognize the rights of our client and to the extent that
she is interested in exploring the settlement of the potential claims against your client at this time,
we would be willing to entertain such discussions, as we do wish to achieve a solution for all
involved in a timely manner. Accordingly, please contact this office to discuss this matter further,

as time is of the essence forall involved. Otherwise, please stop interfering with our efforts to
prevent the further violation of our client’s rights,

o Very truly yours,
COHEN BUSINESS LAW GROUP.
A Ve

 

MICHAEL S$. HANNA

cc: Paul Sennott, Esq. via email at paul @sennottwilliams.com
MSH/nk .

L-Gregorio 20180720.2

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 8 of 11

y ¥F RUSINESS
LAW
GROUP
RoPrabo cme yl foro peat

bites

Attorneys Los Angeles Office

Jeffrey A. Cohen 16996 Wilshire Blvd,, Suite 1625

Michael 5. Hanna Los Angeles, CA 90024
Telephone: (310} 469-9600

Of Counse] Facsimile; (3103 469-9610

| Eric Kirkland

Bennet G, Kelley South bay Office

2321 Rosecrans Ave., Suite 3225
El Segundo, CA 91423
Telephone: (310) 906-1900
Facstmile: (310) 906-1901

September 6, 2018

James A. Gregorio, Esq. Via Email and U.S. Mail
Gregorio PLLC james@egregoriopllce.com
301 S. Elm St., Ste 507
Greensboro, NC 27401

FRE 408 & California Evidence Code Section 1152 & 1154

Re: Dawn Dorland Final Settlement Demand aud Reservation of Rights
Our Client: Dawn Dorland
Our File No.: 7277.001
Copyrighted Work: “Dorland Kidney chain final recipient letter July 2, 2015”
by Dawn Dorland (The “Work”)
Infringing Content: Portions of “The Kindest” by Sonya Larson

Dear Mr. Gregorio:

As you are aware, this office is counsel for Dawn Dorland with respect to the issues addressed
herein as well as in our July 20, 2018 correspondence to you.

It has come to our attention that your client continues to engage in conduct violative of the rights
of our client. While the Boston Book Festival has apparently agreed with our position as to your
client’s infringement, we are aware of further and additional conduct by your client that we believe
has infringed and continues to infringe upon the rights of our client. The purpose of this letter is to
demand that your client CEASE AND DESIST of and from all further infringement of the rights
of our client, copyright and otherwise.

Specifically, our client has discovered claims which include but are not limited to claims under 17
U.S.C. §§ 106(1), 106(2), 106(3), and 106(5), respectively, for:

reproducing the Copyrighted Work (“Work”) in “The Kindest”;
® preparing a derivative work in “The Kindest” based upon the Work; .
e distributing copies of the Work to AmericanShortFiction.org, Audible.com {in the United

States, United Kingdom, and Australia), BrillianceAudio.com, and the Boston Book
Festival; and

TRANSACTIONS AND LITIGATION
| BUSINESS | CORPORATE | INTERNET & TECHNOLOGY | INTELLECTUAL PROPERTY | DATA BREACH | NEW MEDIA }
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 9 of 11

James Gregorio
September 6, 2018
Pg.3

Should your client continue to stonewall further discussions along these lines, she will not be
pleased with the result. Should we not hear from you within ten (10) days of the date of this letter,
this demand shall automatically expire without further notice and shall not be renewed.

The foregoing is not intended to be a full litany of all rights that our client may have, Nothing
contained herein, or not expressly included, shall be taken as a waiver of any other rights that our
client may have, and all such rights are expressly reserved, Our client is truly hopeful that your

client takes the reasonable path here, but please understand that the present circumstances will
simply not be tolerated any further.

Very truly yours,

COHEN BUSINESS LAW GROUP

A Profe sional 1 Corpo poy ation

MICHAEL 8. HANNA

 

MSH/nk

L-Gregorio 201808085

 

 
Case 1:19-cv-10203-IT Document 29-5 Filed 05/09/19 Page 10 of 11

BUSINESS
LAW
GROUP

APrafesstonal Cogporatior

Attorneys Los Angeles Office

Jeffrey A. Cohen 10990 Wilshire Blvd, Suite 1025

Michael S, Hanna Los Angeles, CA 90024
Telephone: (310} 469-9600

Of Counsel Facsimile: (310) 469-9610

]. Brie Kirkland

Bennet G. Kelley South bay Office

2321 Rosecrans Ave., Suite 3225
El Segundo, CA 91423
Telephone: (310) 906-1900
Facsimile: (310) 906-1904

September 26, 2018

 

Andrew D. Epstein Via Email and U.S. Mail
Barker, Epstein & Loscocco photolaw@aol.com
176 Federal Street

Boston, MA 02110

FRE 408 & California Evidence Code Section 1152 & 1154

Re: Dawn Dorland Final Settlement Demand and Reservation of Rights
Our Client: Dawn Dorland
Our File No.: 7277001
Copyrighted Work: “Dorland Kidney chain final recipient letter July 2, 2015”
by Dawn Dorland (The “Work’”)
Infringing Content: Portions of “The Kindest” by Sonya Larson

 

Dear Mr. Epstein:

This office is counsel for Dawn Dorland with respect to the issues addressed herein. We have
recently been notified by James Gregorio, Esq., former counsel for Sonya Larson, that you are now
‘representing Ms. Larson with respect to these issues.

 

We are seeking to resolve certain issues between Ms. Larson and our client pursuant to the
September 6, 2018 correspondence from this office to Mr. Gregorio, a copy of which you should
have in your file; a courtesy copy of that correspondence is enclosed herewith for your reference.

We hereby renew our demand as stated in items (1)-(4) on pg. 2 of that correspondence to Mr.
Gregorio, and we require a response from your client within seven (7) days of the date of this letter,
after which this demand shall automatically expire without further notice and it shall not be
renewed,

Mf

iit

Hil

TRANSACTIONS AND LITIGATION
| BUSENESS | CORPORATE | INTERNET & TECHNOLOGY | INTELLECTUAL PROPERTY | DATA BREACH [| NEW MEDIA |
Case 1:19-cv-10203- ;
Andrew Epsisin cv-10203-IT Document 29-5 Filed 05/09/19 Page 11 of 11

September 26, 2018
Pg. 2

The foregoing is not intended to be a full litany of all rights that our client may have. Nothing
contained herein, or not expressly included, shall be taken as a waiver of any other rights that our
client may have, and all such rights are expressly reserved. Our client is hopeful that your client
acts reasonably and meets our demands, however, further silence from your client will necessarily
prompt our client to take appropriate legal action to enforce her rights.

Very truly yours,

COHEN BUSINESS LAW GROUP
A Professional Cor oration

sobay

MICHAEL S“4ANNA

  
 

Enclosure

ce: Jeffrey A. Cohen

MSHink
L-Epstein 20180926

 

 
